Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response the amendment filed 1/28/20201
Allowable Subject Matter
Claims 1-4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 have amended to recite wherein at least one fastener comprises a plurality of locking tabs disposed in the first and second openings. Claim 7 recites the at least one leaflet brace comprises a shortening mechanism.  Claim 9 recites a fastener hoop connected to the first fastener and the second fastener.  Claim 10 recites when the first end portions are connected to each other and the second end portions are connected to each other, the first and second leaflet braces form a closed annular ring that completely encircles the first and second native leaflets. Claim 18 recites the first end portions and the second end portions the first leaflet brace and the second leaflet brace comprise tear notches for removing excess portions of the leaflet braces.  Claim 19 recites wherein the first end portions of the first and second leaflet braces each comprises a first section having a first diameter and a second section having a second diameter, greater than the first diameter, wherein the first fastener can be deployed on the first sections of the first and second leaflet braces and the second sections of the first and second leaflet braces limit movement of the first fastener along the first and second leaflet braces in one direction. Claim 20 recites recites a first fastening catheter and a second fastening catheter, wherein the first fastening catheter is configured to position the first fastener over the first end portion of the first leaflet brace and the first end portion of the second leaflet brace, and the second fastening.
The office agrees the art of record fails to teach or agrees these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771